DECISION
The application of the above-named defendant for a review of the sentence of 4 years, imposed on January 2-2, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be reduced from four years to three years.
The reason for the above decision: It is believed that this man is a good risk for social rehabilitation at this time and further in the opinion of the Board the reduction is justified due to, the nature of the offense for which he was given an additional year’s sentence.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip C. Duncan, Paul G. Hatfield.